DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-7 and 9-10 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Eklund et al. 2014/0000562.
In regard to claim 1, Eklund et al. discloses a fuel system of an internal combustion engine comprising:
a fuel tank 2;
a pre-feed pump 3;
a high-pressure pump 5 to which the pre-feed pump delivers fuel from the fuel tank, 
the high pressure pump 5 configured as a piston pump that pumps the fuel at 
an injection pressure to a high pressure region 27, which includes a fuel rail and a plurality 
of injectors 14 configured to inject the fuel into combustion chambers of the internal 

internal combustion engine, the high-pressure fuel pump including a pump outlet; and
a connection fitting 28 that connects the pump outlet to the high-pressure region the connection fitting comprising:
a first connection opening 26 connected to the pump outlet of the high-pressure fuel pump, the first connection opening and having a first opening axis; and
a second connection opening 43 connected to the high-pressure region, the second 
connection opening 43 and having a second opening that is arranged non-coaxially to and parallel to the first opening axis 26.
In regard to claim 9, Eklund et al. discloses a high-pressure fuel pump 5 for a fuel system of an internal combustion engine, comprising:
a pump outlet 7;
a connection fitting 28 mounted at the pump outlet of the high-pressure fuel pump and configured to be connect to a high-pressure region of the fuel system, the connection fitting comprising:
a first connection opening 26 connected to the pump outlet, the first connection 
opening having a first opening axis; and
a second connection opening 43 configured to connect to the high-pressure region, the second connection opening and having a second opening  axis that is arranged non-coaxially to the first opening axis.
In regard to claim 10, wherein the connection fitting 28 is formed in one piece.
In regard to claim 2, wherein the first opening axis 26 and the second opening axis 43 lie in a plane.

In regard to claim 4, wherein the first connection opening and the second connection opening each lie on opposite sides of the connection fitting 28.
In regard to claim 5, wherein the second connection opening 43 has a cross-section that widens along the second opening axis (43 widens to accept 8).
In regard to claim 6, wherein the first connection opening 26 leads into an exterior of the connection fitting with a first opening area, wherein the second connection opening 43 leads into the exterior of the connection fitting with a second opening area, and wherein the first opening area is larger 26 than the second opening area 43.
In regard to claim 7, wherein the first connection opening and the second connection opening are arranged in a base of the connection fitting, and the base body 28 is formed 
in one piece.
Claim(s) 8-9 and 11-13 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by WO 2013/117311.
In regard to claim 9, WO ‘311 discloses a high-pressure fuel pump for a fuel system of an internal combustion engine, comprising:
a pump outlet (attached at 24);
a connection fitting 32 mounted at aa the pump outlet of the high-pressure fuel pump and configured to be connect to a high-pressure region of the fuel system, the connection fitting comprising:
a first connection 24 opening connected to the pump outlet, the first connection opening 
having a first opening axis 24’; and

In regard to claim 8, wherein the first connection opening 24 is arranged in a first element 32 of the connection fitting and the second connection opening (bottom of 48) is arranged in a separately-manufactured second element of the connection fitting, and wherein the first element 32 is connected to the second element 48.
In regard to claim 11, wherein second element 48 is rotationally symmetrical.
In regard to claim 12, wherein the first element is connected to the second element via a screw connection or a fluid- tight connection.
In regard to claim 13, wherein the fluid-tight connection is a fluid-tight, material-fitting connection (thread material fit together).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over WO ‘311 in view of DE 10 2015 209 263.

second element, but does not disclose using a weld.  DE ‘263 teaches that it is common and well known in the art to connect two elements in a similar type of connection with wither a thread 74 (fig. 5) or a weld 30 (fig. 3).  Therefore it would have been obvious to one of ordinary skill in the art to modify the connection of WO’311 to include a weld, as taught by DE ‘263 because inasmuch as the references disclose these elements as art recognized equivalents, it would have been obvious to one of ordinary skill in the art to substitute one for the other.  In re Fout, 675 F.2d 297, 301, 213 USPQ 532, 536 (CCPA 1982).
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-14 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID E. BOCHNA whose telephone number is (571)272-7078. The examiner can normally be reached Monday-Friday 8:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Troutman can be reached on (571) 270-3654. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DAVID BOCHNA/Primary Examiner, Art Unit 3679